Citation Nr: 1023541	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  07-31 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
previously denied claim for service connection for residuals 
of a back wound.

2.  Whether there is new and material evidence to reopen a 
previously denied claim for service connection for a left 
thigh wound.

3.  Entitlement to a disability rating higher than 50 percent 
for posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating based upon 
individual unemployability due to a service-connected 
disability (TDIU).


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel

INTRODUCTION

The Veteran had active duty from April 1951 to April 1953.  
His awards include the Purple Heart and Combat Infantry 
Badge.

This appeal to the Board of Veterans' Appeals (Board) is from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, the Commonwealth of Puerto 
Rico.  A February 2007 rating decision, denied the Veteran's 
claims for a TDIU and for an increased rating for his PTSD.

Additionally, this appeal to the Board is from a March 2008 
rating decision, which determined the Veteran had not 
submitted new and material evidence and, therefore, declined 
to reopen his previously denied, unappealed claims for 
service connection for residuals of a back wound and a left 
thigh wound.  The March 2008 rating decision also denied the 
Veteran's claim for an increased rating for his PTSD.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An unappealed August 2006 Board decision denied service 
connection for residuals of a back wound.

2.  The evidence received subsequent to the August 2006 Board 
decision does not raise a reasonable possibility of 
substantiating the claim for service connection for residuals 
of a back wound.

3.  An unappealed March 2003 rating decision denied service 
connection for a left thigh wound.  

4.  The evidence received subsequent to the March 2003 rating 
decision does not raise a reasonable possibility of 
substantiating the claim for service connection for a left 
thigh wound. 

5.  The Veteran's PTSD has been manifested by occupational 
and social impairment with reduced reliability and 
productivity, but objective evidence of a deficiency in most 
areas due to his PTSD due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships is not demonstrated.

6.  The Veteran's combined disability evaluation is 50 
percent.

7.  The competent evidence shows that the Veteran is not 
precluded from substantially gainful employment as a result 
of his service-connected disabilities. 


CONCLUSIONS OF LAW

1.  The Board's August 2006 decision denying service 
connection for residuals of a back wound is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 
20.200, 20.302, 20.1100, 20.1104 (2009).

2.  New and material evidence has not been received to reopen 
the claim for service connection for residuals of a back 
wound.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).

3.  The RO's March 2003 decision denying service connection 
for a left thigh wound is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2009).

4.  New and material evidence has not been received to reopen 
the claim for service connection for a left thigh wound.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

5.  The criteria for a disability rating greater than 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.130, 
Diagnostic Code (DC) 9411 (2009).  

6.  The criteria for the assignment of a TDIU, including on 
the basis of an extraschedular consideration, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16, 4.18, 4.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Residuals of a Back Wound

To establish service connection, the record must contain:  
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay testimony, of in- 
service incurrence or aggravation of an injury or disease; 
and, (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.

In an August 2006 Board decision, the Veteran was denied 
service connection for residuals of a back wound, and he was 
advised of his appellate rights.  The Veteran did not appeal 
this decision and it became final.  In February 2007, the 
Veteran filed a claim to reopen his previously denied claim 
for service connection for residuals of a back wound.  For 
claims such as this received on or after August 29, 2001, a 
claim shall be reopened and reviewed if "new and material" 
evidence is presented or secured with respect to a claim that 
is final.  Evidence is considered "new" if it was not of 
record at the time of the last final disallowance of the 
claim.  "Material" evidence is evidence which relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  In determining whether evidence is new and 
material, the credibility of the evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, the evidence added to the record since the 
August 2006 denial includes an April 2000 private medical 
report from Dr. J.R.H., the Veteran's DD Form 214, VA 
treatment records, and lay statements.  This evidence is new 
because it has not previously been submitted.

However, the evidence does not raise a reasonable possibility 
of substantiating the claim.  The Veteran's claim was denied 
in the August 2006 Board decision because the preponderance 
of the evidence showed that the Veteran did not have 
residuals of a back wound that were related to service.  A 
review of the medical evidence reveals there is still no 
current diagnosis of this disorder.  For example, a September 
2008 VA Medical Center (VAMC) outpatient treatment record 
notes that the Veteran has been previously diagnosed with 
backaches.  However, the medical evidence does not 
demonstrate that a current diagnosis for the back to account 
for his pain has been established.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999) (holding that pain, alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted).  Where the 
medical evidence establishes that a Veteran does not 
currently have a disorder for which service connection is 
sought, service connection for that disorder is not 
authorized under the statues governing Veterans' benefits.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).

The Board is cognizant that the Veteran contends he has this 
disorder.  However, as a lay person, he is not competent to 
offer medical opinions, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992).

In short, the evidence received since the August 2006 Board 
decision does not raise a reasonable possibility of 
substantiating the claim.  None of the new evidence received 
shows a diagnosis of residuals of a back wound.  For all of 
these reasons, the Veteran's request to reopen his claim is 
denied.

Left Thigh Wound

In a March 2003 rating decision, the Veteran was denied 
service connection for a left thigh wound, and he was advised 
of his appellate rights.  In response, the Veteran filed a 
Notice of Disagreement (NOD) in May 2003.  The RO then issued 
a Statement of the Case (SOC) in September 2003.  The RO sent 
him a letter in September 2003 notifying him of the SOC 
decision and apprising him of his procedural and appellate 
rights, and he did not appeal.  So the March 2003 rating 
decision became final.  

In February 2007 the Veteran filed a claim to reopen his 
previously denied claim for service connection for a left 
thigh wound.  For claims such as this received on or after 
August 29, 2001, a claim shall be reopened and reviewed if 
"new and material" evidence is presented or secured with 
respect to a claim that is final.  Evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim.  "Material" evidence is evidence 
which relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial and must raise a 
reasonable possibility of substantiating the claim.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).  In 
determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In this case, the evidence added to the record since the 
March 2003 denial includes an April 2000 private medical 
report from Dr. J.R.H., the Veteran's DD Form 214, VA 
treatment records, and lay statements.  Except for the 
private medical report and the DD Form 214, this evidence is 
new because it has not previously been submitted.

However, the new evidence does not raise a reasonable 
possibility of substantiating the claim.  The Veteran's claim 
was denied in March 2003 because there was no current 
diagnosis of a left thigh wound.  A review of the medical 
evidence reveals there is still no current diagnosis of this 
disorder.  No medical practitioner has diagnosed the Veteran 
with a left thigh wound or documented a left thigh wound.  
Where the medical evidence establishes that a Veteran does 
not currently have a disorder for which service connection is 
sought, service connection for that disorder is not 
authorized under the statues governing Veterans' benefits.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).

The Board is cognizant that the Veteran contends he has this 
disorder.  However, as a lay person, he is not competent to 
offer medical opinions, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992).

In short, the evidence received since the March 2003 rating 
decision does not raise a reasonable possibility of 
substantiating the claim.  None of the new evidence received 
shows a diagnosis of a left thigh wound.  For all of these 
reasons, the Veteran's request to reopen his claim is denied.

PTSD

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
Veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Veteran is in receipt of a 50 percent disability rating 
under 38 C.F.R. § 4.130, DC 9411 for his PTSD.  PTSD is 
evaluated under the General Rating Formula for Mental 
Disorders.

Under the General Rating Formula for Mental Disorders, 
ratings of 50, 70, and 100 percent are warranted in the 
following circumstances:

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  [50 percent]

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  [70 percent]

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  [100 
percent]

38 C.F.R. § 4.130, DC 9411.

The use of the phrase "such symptoms as," followed by a list 
of examples, provides guidance as to the severity of symptoms 
contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each Veteran 
and disorder, and the effect of those symptoms on the 
claimant's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

In determining the appropriateness of the evaluation assigned 
to the Veteran's disability, the Global Assessment of 
Functioning (GAF) scores assigned by medical providers 
throughout the course of this appeal will be discussed.  
Throughout this appeal, the Veteran's GAF score has ranged 
from 50 to 85.  According to the DSM-IV, a GAF score in the 
range of 41 to 50 indicates serious symptoms or any serious 
impairment in social, occupational, or school functioning.  A 
GAF score in the range of 51 to 60 indicates moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A GAF score in the range of 61 to 70 
indicates some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally 
functioning pretty well and has some meaningful interpersonal 
relationships.  A GAF score in the range of 71 to 80 
indicates that if symptoms are present, they are transient 
and expectable reactions to psychosocial stressors, with no 
more than slight impairment in social, occupational, or 
school functioning.  A GAF score in the range of 81 to 90 
indicates absent or minimal symptoms, good functioning in all 
areas, interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, and no 
more than everyday problems or concerns.  See DSM-IV at 44-
47.  A GAF score is highly probative as it relates directly 
to the Veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).

The Board has considered the full history of the disability.  
Here, in this case, beginning in June 2001, the Veteran was 
seen for a psychiatric evaluation by Dr. M.A.C., who noted 
that the Veteran had frequent, repetitive dreams/nightmares 
about combat; difficulty falling asleep; sleep disturbance; 
deteriorating short term memory; isolation from others; 
problems concentrating; weight loss; loss of interest in 
previously enjoyable things; suspiciousness of strangers; 
partial disorientation in space; auditory hallucinations; and 
poor judgment and insight.  Additionally, Dr. M.A.C. noted 
that the Veteran did not want to talk about his experience in 
Korea.

A VA examination report dated in April 2002 noted various 
PTSD symptoms including an anxious and sad mood with 
congruent affect, vigilance, disorientation to day of the 
month (he was oriented to day of the week and year), and 
difficulty with memory (he could not recall his social 
security number or the floor he was on during the interview).  
The Veteran also reported difficulty with concentration.  The 
examiner further noted that the Veteran was well-dressed and 
groomed and cooperative.  A GAF score of 50 was assigned.

A November 2003 VA record noted that the Veteran did not 
participate in outdoor activities aside from visiting his 
church.  He was not interested in having social relations 
other than his family and friends.

VA clinical records dated from December 2003 to August 2005 
reflect that the Veteran was cooperative, had spontaneous 
speech with normal rate and volume, and his affect was 
restricted.  He was relevant, logical, coherent with grossly 
intact cognitive functions, and had adequate social judgment 
with poor insight into his psychiatric condition.  His mood 
was described as "good" (January 2004), "good, today" 
(January 2005), and "tense" (April 2005).  The September 2004 
record noted a GAF of 55.

A March 2004 VA record noted that the Veteran was alert, 
neatly groomed, cooperative, had spontaneous speech with 
normal rate and volume, his mood was described as "tired", 
and had a restricted affect.  He was also relevant, logical, 
and coherent with grossly intact cognitive functions and 
adequate social judgment with poor insight into his 
psychiatric condition.  His thought content related to his 
chief complaint and a GAF of 55 was assigned.

Another March 2004 VA record noted that the Veteran was 
clean; adequately dressed and groomed; and alert and oriented 
to time, place, and person.  He had a depressed mood, blunted 
affect, fair attention and concentration, poor memory, clear 
and coherent speech, fair insight and judgment, and exhibited 
good impulse control.  Additionally, the Veteran's PTSD 
symptoms included impairment of social behavior, avoidance of 
socializing, and irritability with exaggerated aggressive 
reactions.  A GAF score of 55 was noted.

On VA examination in March 2004, the Veteran complained of 
being angry at himself, having sleep difficulties, 
irritability, weight loss due to poor appetite.  He also 
reported extreme depression, poor concentration, poor memory, 
disorientation, nightmares/dreams waking him up, and being 
verbally aggressive towards his wife and children.

In connection with his current claim, on VA examination in 
January 2007, the Veteran reported a fair response to his 
PTSD treatment.  The Veteran described his symptoms as 
continuous and severe.  The Veteran reported symptoms of 
anger, sleeplessness, irritability, nightmares, poor 
concentration, forgetfulness, disorientation, and depression.  
The Veteran stated that when he is at his worst, he cannot 
drive.  The Veteran was currently married and lived with his 
wife.  The Veteran denied the use of alcohol or drugs.  The 
VA examiner, upon a physical examination of the Veteran and a 
review of his medical records, determined that the Veteran 
was unemployed due to his physical conditions and 
limitations, and not due to his neuropsychiatric condition.  
The VA examiner also indicated that the Veteran's current 
emotional condition "might" interfere with the proper 
performance of any gainful activity.  The VA examiner 
determined that the Veteran has impairment in his social 
behavior, and continues to suffer from irritability with 
exaggerated aggressive reactions.  Ultimately, the VA 
examiner found that the Veteran has a moderately severe 
impairment of his social, marital, occupational, and 
interpersonal functioning.  His GAF score was 50.

On VA examination in February 2008, the Veteran stated that 
he is currently taking medication and attending individual 
psychotherapy for his PTSD.  The Veteran reported that his 
medication controls his symptoms, but he is still having 
recurrent memories of combat and avoidance symptoms.  The 
Veteran also stated that he cannot stay alone or drive 
because his mind tends to wander and he feels confused.  The 
Veteran reported a strong dependence on his wife's presence, 
to the point where he gets angry if his wife has to leave.  
The Veteran stated that he does not currently use alcohol or 
drugs.  The Veteran also indicated that he is unable to sleep 
without his medications.  Upon a physical examination, the VA 
examiner determined that the Veteran has adequate, but 
limited, interpersonal relations.  The Veteran's affect was 
appropriate and his attitude was guarded.  The Veteran was 
oriented to person, time, and place.  His thought process was 
unremarkable.  The Veteran did not have panic attacks, 
delusions, homicidal thoughts, suicidal thoughts, 
obsessive/ritualistic behavior, or hallucinations.  His 
impulse control was good.  He was able to maintain the 
minimum personal hygiene.  The Veteran understood the outcome 
of his behavior.  The Veteran's memory was mildly impaired.  
The VA examiner indicated that the Veteran has limited his 
activities to activities that only involve his church and 
family.  The Veteran's GAF score was 55.

VA clinical records dated from February 2007 to July 2008 
noted that the Veteran constantly feels tired and worries.  
The Veteran indicated that he walks daily, reads, and goes to 
church.  He stated that he receives good support from his 
wife.  The Veteran stated that he has a reluctance to stay at 
home alone.  The Veteran denied hallucinations or suicidal 
ideations.  The Veteran was still experiencing flashbacks, 
but he stated that their intensity had decreased.  The 
Veteran made good eye contact, was logical, relevant, and 
coherent, and had spontaneous speech.  The Veteran's affect 
ranged from appropriate to restricted.  The Veteran was 
oriented to time, place, and person.  The Veteran's GAF score 
ranged from 70 to 85 during this period.

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
Veteran's disability in his favor but concludes that the 
evidence shows a level of disability which most closely 
approximates the assigned 50 percent disability rating.  See 
38 C.F.R. § 4.7 (2009).  The Veteran has not been shown to 
have occupational and social impairment with deficiencies in 
most areas.  The January 2007 VA examiner determined that the 
Veteran is currently unemployed for a reason unrelated to his 
PTSD.  Throughout this appeal, the Veteran appears to have 
good relationships with his family and friends (albeit he is 
aggressive at times with his family).  The Veteran also 
attends church regularly.  The Veteran's judgment and thought 
process are unremarkable.  Nor has he been shown to have 
symptoms such as:  suicidal ideation; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting);
obsessional rituals which interfere with routine activities; 
speech that is intermittently illogical or obscure; near 
continuous panic or depression affecting his ability to 
function; neglect of personal appearance and hygiene; or, 
inability to establish and maintain effective relationships.  

The Veteran's GAF scores from the VA clinical records dated 
from February 2007 to July 2008 provide further support 
against the increased rating.  The Veteran's GAF score ranged 
from 70 to 85 during this period.  As previously mentioned, a 
GAF score of 61- 70 contemplates some mild symptoms or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  A GAF score in the range of 71 
to 80 indicates that if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors, 
with no more than slight impairment in social, occupational, 
or school functioning.  A GAF score in the range of 81 to 90 
indicates absent or minimal symptoms, good functioning in all 
areas, interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, and no 
more than everyday problems or concerns.  See DSM-IV at 44-
47.

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
Veteran's disability in his favor.  However, for all of the 
reasons discussed above, the evidence does not create a 
reasonable doubt regarding the level of disability from the 
Veteran's PTSD, and Board finds the 50 percent rating is the 
appropriate rating.

TDIU

Applicable law provides that a total disability rating for 
compensation may be assigned where the schedular rating is 
less than total when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as the result of service- 
connected disabilities provided that, if there is one such 
disability, this disability shall be rated at 60 percent or 
more, and if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a).  To meet the 
requirement of "one 60 percent disability" or "one 40 percent 
disability," the following will be considered as one 
disability: (1) disability of one or both lower extremities, 
including the bilateral factor, if applicable; (2) 
disabilities resulting from one common etiology; (3) 
disabilities affecting a single body system; (4) multiple 
injuries incurred in action; and (5) multiple disabilities 
incurred as a prisoner of war.  Id.  In addition to the 
foregoing, there must be evidence that the disabled person is 
unable to secure or follow a substantially gainful 
occupation.  Id.  Marginal employment is not considered 
substantially gainful employment.  Id.  A total disability 
rating may also be assigned pursuant to the procedures set 
forth in 38 C.F.R. § 4.16(b) for Veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in section 4.16(a).

The Veteran holds a 50 percent rating for his service 
connected PTSD and a 0 percent (non-compensable) rating for 
his service connected right thigh laceration. The origin of 
these disabilities arises from separate etiological events, 
and he has a combined 50 percent rating for his service 
connected disabilities.  38 C.F.R. § 4.25, TABLE I (2009).  
The Veteran is not service connected for any other 
disability.  Under VA regulations, his combined 50 percent 
rating does not meet the schedular criteria to render him 
eligible for consideration of a TDIU rating under 38 C.F.R. 
§ 4.16(a).
However, it is the established policy of VA that all Veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating 
boards are required to submit to the Director, Compensation 
and Pension Service, for extraschedular consideration all 
cases of Veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in 38 C.F.R. § 4.16(a).  The Court of 
Appeals for Veterans Claims (CAVC) has clarified that, where 
a claimant does not meet the schedular requirements of 
4.16(a), the Board has no authority to assign a TDIU rating 
under 4.16(b) and may only refer the claim to the C&P 
Director for extraschedular consideration.  Bowling v. 
Principi, 15 Vet. App. 1 (2001).

An assessment for extra-schedular referral requires 
consideration of the Veteran's service-connected disability, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue.  38 C.F.R. § 
4.16(b). The Veteran's age and effects of non- service 
connected disability, however, are not factors for 
consideration.  38 C.F.R. §§ 3.341(a), 4.19 (2009).  The 
issue at hand involves a determination as to whether there 
are circumstances in this case, apart from the non-service- 
connected conditions and advancing age, that would justify a 
total disability rating based on unemployability.  Van Hoose 
v. Brown, 4 Vet. App. 361 (1993).  The Board must determine 
if there is some service connected factor outside the norm 
which places the Veteran in a different position than other 
veterans with a 50% combined disability rating.  The fact 
that the Veteran is unemployed or has difficulty obtaining 
employment is not enough as a schedular rating provides 
recognition of such.  Rather, the Veteran need only be 
capable of performing the physical and mental acts required 
by employment.  Id.  The schedular criteria contemplate 
compensating a Veteran for considerable loss of working time 
from exacerbations proportionate to the severity of the 
disability.  See 38 C.F.R. § 4.1.

The evidence establishes that the Veteran's service connected 
disabilities do not preclude him from performing 
substantially gainful employment consistent with his 
educational and vocational experiences.  In the June 1989 SSA 
decision, the Veteran was determined to be unable to work, 
and therefore entitled to disability benefits, due to his 
severe musculoskeletal (back) impairment.  The Veteran's PTSD 
and right thigh laceration were not listed as disabilities 
preventing the Veteran's employment.  At the Veteran's recent 
January 2007 VA examination, the VA examiner, upon a physical 
examination of the Veteran and a review of his medical 
records, determined that the Veteran was unemployed due to 
his physical conditions and limitations, and not due to his 
neuropsychiatric condition.  The Veteran indicated that he 
retired due to his back condition.  The VA examiner stated 
that the Veteran is unemployed due to his age and successful 
completion of his expected life productive activities.  The 
VA examiner only indicated that the Veteran's current 
emotional condition "might" interfere with the proper 
performance of any gainful activity.

In short, the Veteran claims that his service connected 
disabilities preclude him from securing and maintaining 
substantially gainful employment consistent with his 
educational and vocational experiences.  His non-service 
connected disabilities may not be considered in determining 
his eligibility for referral for extraschedular 
consideration.  There is no medical evidence of record which 
suggests that, even when considering his limitations and 
exacerbations, that some factor exists which takes his case 
outside the realm of the usual so as to render impracticable 
his 50 percent schedular rating.  The Veteran's 50 percent 
rating contemplates loss of working time due to 
exacerbations, see 38 C.F.R. § 4.1, and he has not required 
any hospitalizations due to his service connected 
disabilities.  See 38 C.F.R. § 3.321(b).

Accordingly, the Board finds that the evidence is not in 
equipoise on the matter of whether the Veteran is 
unemployable due to his service connected disabilities.  The 
Board finds that the allegations of unemployability provided 
by the Veteran are neither persuasive nor supportable when 
viewed in light of the competent evidence of record.  See 38 
C.F.R. § 3.159(a) (2009).  The benefit of the doubt rule is 
not for application.  38 U.S.C.A. § 5107(b) (West 2002).  
Thus, the Board finds that no basis exists to warrant 
referral of the claim to the Director, Compensation and 
Pension Service for extraschedular consideration.  Bowling, 
15 Vet. App. 1 (2001).

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
December 2006, August 2007, October 2007, January 2008, 
September 2008, and March 2010 provided the Veteran with an 
explanation of the type of evidence necessary to substantiate 
his claims, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  The letters also provided the Veteran 
with information concerning the evaluations and effective 
dates that could be assigned should service connection be 
granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  VA has no outstanding duty to inform the Veteran 
that any additional information or evidence is needed.

The Board additionally calls attention to Kent v. Nicholson, 
20 Vet. App. 1 (2006), which addresses notice requirements 
specific to new and material claims.  Essentially, under 
Kent, the Veteran must be apprised as to the requirements 
both of the underlying service connection claims, as well as 
the definitions of new and material evidence.  Kent further 
requires that the notice inform the Veteran as to the basis 
for the prior final denials and as to what evidence would be 
necessary to substantiate the claims.  Here, the October 2007 
and January 2008 letters from the RO set forth the elements 
of a service connection claim and include the complete 
standard for new and material evidence for a claim filed on 
or after August 29, 2001, which applies to the Veteran's 
case.  These letters also provide notice of what evidence 
would be necessary to reopen the Veteran's claims based on 
the previous denials.  For all of these reasons, the Board 
concludes that the appeal may be adjudicated without a remand 
for further notification.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records (STRs) and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
STRs, private medical records, Social Security Administration 
(SSA) records, VA treatment records, and lay statements 
in support of his claims have been obtained.  The Board does 
not have notice of any additional relevant evidence which is 
available but has not been obtained.  He has been afforded a 
VA examination in regards to his PTSD claim.  A VA medical 
opinion is unnecessary in regards to the a left thigh wound 
and residuals of a back wound claims.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the Veteran's claims.  Therefore, no further assistance to 
the Veteran with the development of evidence is required.


ORDER

As new and material evidence has not been submitted, the 
petition to reopen the claim for service connection for 
residuals of a back wound is denied.

As new and material evidence has not been submitted, the 
petition to reopen the claim for service connection for a 
left thigh wound is denied.

The claim for an initial disability rating higher than 50 
percent for the PTSD is denied.

The claim for a TDIU is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


